Citation Nr: 1112172	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  07-30 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Evaluation of right knee chondromalacia, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from November 1983 to November 2003.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

It is noted that the RO granted service connection for right knee chondromalacia in a September 2004 rating decision.  A noncompensable disability evaluation was assigned, effective from December 1, 2003.  VA received a notice of disagreement with that decision in July 2005.  Although the appellant did not use the words "notice of disagreement," his statement sufficiently reflects his belief that his condition warranted a higher evaluation than had been assigned.  Therefore, the Board accepts this July 2005 statement, which was received by the RO within one year of notification of the initial evaluation for right knee disability, as a notice of disagreement with the September 2004 rating decision.  See 38 C.F.R. § 20.201.  Thereafter, the RO readjudicated the claim and assigned a 10 percent evaluation, effective from December 1, 2003.  The RO issued a Statement of the Case in July 2007 and the appellant perfected his appeal with VA Form 9 dated August 2007.  Accordingly, the Board concludes that the present claim arises from an initial grant of service connection for right knee disability.  The discussion of the VA's notice and assistance duties is in this context.


FINDING OF FACT

The appellant's right knee disability is currently manifested by complaints of intermittent pain and flare-ups triggered by walking more than 4 or 5 miles, running, standing more than 30 minutes, and walking over hard surfaces; he has subjective locking and giving-way sensation occurring 1-2 times a week and stiffness.  The range of right knee motion is at worst from 0 to 110 degrees without pain or additional loss of motion with repetitive motion.  There is no instability.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for right knee chondromalacia are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes obligations on VA in terms of its duty to notify and assist claimants.  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the claimant of any information and evidence not of record that (1) is necessary to substantiate the claim as to all five elements of the service connection claim (including degree of disability and effective date of disability (See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)); (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. § 3.159(b).  Notice should be provided at the time that VA receives a completed or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) at 119 (2004).  This timing requirement applies equally to the initial-disability-rating and effective-date elements of a service connection claim.  Dingess/Hartman, supra.

As indicated in the introduction, this claim arises from an initial grant of service connection.  The appellant disputes the initial evaluation.  

It is noted that VA sent to the appellant a VCAA letter in February 2004.  This letter essentially complied with statutory notice requirements as outlined above, except as to the disability rating and effective date elements of the claim.  VA notified the appellant of the evidence obtained, the evidence VA was responsible for obtaining, and the evidence necessary to establish entitlement to the benefits sought including the types of evidence that would assist in this matter.

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  A claimant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.

The record shows that VA supplemented the initial VCAA notice with a letter dated May 2008.  In this letter, VA notified the appellant of how VA determines disability ratings.  VA provided him with the schedular criteria for knee impairment, Diagnostic Codes 5257 through 5261.

The Board finds that any VA error is harmless and without prejudice.  The Board finds that VA satisfied its duty to notify the appellant of the disability rating element of his claim.  Also, VA afforded the appellant due process of law.  His claim was readjudicated in January 2010.  VA issued a Supplemental Statement of the Case dated the same notifying him of the actions taken and evidence obtained or received.  Accordingly, the Board finds that the appellant has not been deprived of information needed to substantiate his claim and the very purpose of the VCAA notice has not been frustrated here.

Regarding the effective date element of the claim, the record shows that the RO failed to notify the appellant of such.  Again, this is error.  However, as the claim is denied, matters concerning the effective date of the claim are moot. Therefore, the Board finds that the error is harmless and without prejudice to the appellant.

The Board notes that the appellant has been represented throughout his appeal by an accredited veterans service organization.  Prejudice to the appellant by VA's failure to provide preadjudicatory notice of the disability rating and effective date elements of the claim has not been alleged by either the appellant or his representative. Moreover, as discussed above, the error is harmless here.  In the circumstances of this case, a remand would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Pertinent records were obtained or requested.  The appellant denied any private treatment during VA examination in April 2004 and provided copies of private treatment records dated June 2006.

Also, VA afforded the appellant an opportunity to appear for a hearing; no Board hearing was requested.  However, the appellant presented his arguments to a Decision Review Officer an informal conference in January 2008.  His representative was presented and requested that VA provide a new examination of the knees.  The parties agreed that a VA examination would be scheduled.

Consistent with VA's duty to assist, VA provided the appellant VA examinations in April 2004, September 2005, November 2006, and in February 2008.  Those examinations were performed by medical professionals, based pertinent history provided by the appellant and clinical evaluation.  Each examiner performed a thorough examination of the Veteran, and included diagnoses and findings pertinent to consideration of the claim.  The Board finds that this evidence is adequate to evaluate the claims on appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The adequacy of this examination has not been challenged by either the appellant or his representative.
The Board finds that there is no indication that there is any additional relevant evidence to be obtained either by the VA or by the appellant, and there is no other specific evidence to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly require the Secretary to notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by the Secretary).

Accordingly, appellate review may proceed without prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

I.  Evaluations

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

In cases of functional impairment, evaluations must be based upon lack of usefulness of the affected part or systems.  In addition, 38 C.F.R. § 4.40 and § 4.45 requires consideration of functional disability due to pain and weakness. With any form of arthritis, painful motion is an important factor of the rated disability and should be carefully noted.  38 C.F.R. § 4.59.

The words "slight", "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.

All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Based upon the principle set forth in Esteban, the VA General Counsel held that a knee disability may receive separate ratings under diagnostic codes evaluating instability (Code 5257, 5262, and 5263) and those evaluating range of motion (Codes 5003, 5010, 5256, 5260, and 5261).  See VAOPGCPREC 23- 97.

The VA rating schedule provides the following evaluations for knee impairment.  Under Diagnostic Code 5257, other impairment of the knee that includes recurrent subluxation or lateral instability is rated as follows: Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Limitation of flexion is rated as noncompensable where flexion is limited to 60 degrees.  Flexion of the leg limited to 45 degrees warrants the assignment of a 10 percent rating; flexion limited to 30 degrees warrants the assignment of a 20 percent rating; and flexion limited to 15 degrees warrants the assignment of a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension is rated as noncompensable where extension of the leg is limited to 5 degrees.  Extension of the leg limited to 10 degrees warrants the assignment of a 10 percent rating; extension limited to 15 degrees warrants the assignment of a 20 percent rating; extension limited to 20 degrees warrants the assignment of a 30 percent rating; and extension limited to 45 degrees warrants the assignment of a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of knee motion is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71, Plate II.

VA General Counsel has held that a claimant with both limitation of flexion and limitation of extension of the same leg must be rated separately under diagnostic codes 5260 and 5261 to adequately compensate for functional loss associated with injury to the leg.  See VAOPGCPREC 9-2004 (September 17, 2004).

In contrast, the Board notes that separate ratings for subluxation and instability of the knee under Diagnostic Code 5257 and frequent episodes of "locking," pain, and effusion into the knee joint under Diagnostic Code 5258 is prohibited because this requires an evaluation of the same manifestations. 38 C.F.R. § 4.14.  Therefore, the Board finds as an initial matter that the appellant may not be separately compensated for his knee disability under Diagnostic Codes 5257 and 5258.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.5.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Factual Background

The appellant served on active duty between November 1983 and November 2003.  The record shows that he sustained a right knee injury in 1989 while playing basketball.

In December 2003, the appellant filed VA Form 21-526 requesting VA compensation for right knee disorder.

In April 2004, a VA general examination was conducted.  The appellant denied swelling, locking, instability, and giving way of the right knee joint.  He denied fatigue and lack of endurance.  He complained of right knee pain associated with cold weather, lasting 2 days and relieved with Motrin and compression bandage.  He reported occasional stiffness.  The appellant denied medical treatment or use of any knee brace.  The appellant reported that his condition did not affect his job or daily activities.  Objectively, there was no swelling, redness, or pain with deep palpation.  Collateral ligaments were within normal limits.  Drawer sign was positive with mild anterior displacement of the right knee.  McMurray's test was negative.  The range of motion was from 0 to 140 degrees without pain or discomfort.  Repetitive motion tests yielded no signs of fatigability or changes in flexion.  The examiner reported that he estimated no functional impairment or changes in flexion during flare-ups.  It was noted that right knee x-ray of March 2004 was normal.  The diagnosis was symptomatic right knee, mild chondromalacia.

A VA treatment note dated May 2005 reflects complaints of right knee pain, described as 5 of 10.  Objectively, the extremities showed no edema.  There was normal gait.  The assessment was knee pain.  The appellant agreed to take over-the-counter Tylenol as needed and use a trial of Capsaicin.

In September 2005, a VA examination was conducted.  The appellant complained of recurrent right knee pain, progressively worsening.  He noted flare-ups of throbbing pain along the medial aspect of the right knee.  He denied precipitating event or factor.  This is alleviated by rest and elevation of the right leg, along with use of ice compress and Motrin.  Flare-ups last from 2 to 3 days.  He denied swelling, warmth, and redness.  He reported fatigability and lack of endurance.  He reported locking about 6 times in the past year.  He denied giving way.  With acute flare-up, he states that there is limitation in mobility, particularly with walking.  He treats flare-ups with an Ace wrap.  He denied use of a knee brace and any assistive device for ambulation.  He reported that his symptoms slow him down.  Objectively, there was no swelling or erythema.  There was mild tenderness along the medial aspect.  Range of motion was from 0 to 140 degrees with pain at 140 degrees.  Repetitive motion did not decrease either flexion or extension.  The right knee appeared stable.  Anterior and posterior drawer's, Lachman's, varus/valgus stress, and McMurray's tests were negative.  No sensory or motor deficits were found.  X-ray was normal; there was no effusion or evidence of arthritic changes.  The diagnosis was mild chondromalacia of the right knee.

Private treatment report dated June 2006 reflects that the appellant presented for evaluation of right knee pain.  Objectively, the right knee appeared normal; the quad measured 48 centimeters, bilaterally.  There was no instability of the knee to varus/valgus stress testing.  Anterior and posterior drawers', and McMurray's tests were negative.  No tenderness was observed on ambulation.  Knees demonstrated no muscle weakness.  There was medial joint line tenderness on palpation.  The medial meniscus was tender on palpation.  The range of motion was normal.  Imaging studies showed an elongated patella and increased medial meniscus.  The assessment was joint pain, localized in the knee, and internal derangement of the knee medial meniscus.  The appellant was released without medical limitations.  Physical therapy was advised.

Physical therapy notes dated June 2006 reflect that the appellant responded well to physical therapy.  It was noted that pain was exacerbated by activities of daily living, such as, standing and walking.  Additional physical therapy was recommended.

In November 2006, a VA examination was conducted.  The appellant complained of right knee discomfort that occurs about once a week, worse with walking, standing, sitting, and twisting the knee.  He described the pain as intermittent.  The pain was graded 1/10.  He noted that pain improved with physical therapy.  He reported that his symptoms slow him down, but that he had not lost days from work due to his right knee disorder.  The appellant reported that he uses a knee brace intermittently due to locking and instability.  He complained of pain, weakness, stiffness, and swelling.  He denied swelling, heat, redness, lack of endurance, subluxations, dislocations, and inflammatory arthritis.  Depending on the days, he can walk from blocks to 1.5 miles before pain develops.  Objectively, ligament stability was normal.  There was 2+ crepitus.  Lachman's and McMurray's tests were negative.  Gait was normal.  The right knee range of motion was from 0 to 140 degrees.  The examiner estimated a 10 degree loss of function during an acute flare-up.  He further estimated "functional limitations as per repetitive use of moderate severity, thought most of this is manifested by pain and weakness and the most functional impact will be pain."  Prior x-rays were reviewed.  The diagnosis was right knee condition manifested by chondromalacia patella and torn medical meniscus.  The severity was described as moderate.

A VA treatment note dated December 2006 reflects that the appellant was being measured for a knee brace due to complaint of knee pain.  A July 2007 note reflects, by history, arthritis of the knees.  The assessment included degenerative joint disease of the knees.

Report of VA examination dated February 2008 reflects complaints of right knee pain that has increased in intensity in past 2-3 years.  He reported a locking and giving-way sensation 1-2 times a week.  He reported stiffness associated with knee pain.  By history, he had physical therapy years ago.  The appellant indicated that pain was intermittent and triggered by walking more than 4 or 5 miles, running, standing more than 30 minutes, and walking over hard surfaces.  He had used a cane 2 or 3 times in the past 3 years and used a knee brace 3 or 4 times a month.  Objectively, there was no gross deformity or effusion.  The joint was stable with intact anterior, posterior, lateral, and collateral ligaments.  Anterior and posterior drawer tests were negative.  There was no patellar tenderness.  Clarke's and Fairbank's tests are negative.  McMurray's test was positive.  The range of motion was from 0 to 110 degrees without pain.  Repetitive motion testing times 3 yielded no pain.  An MRI of the right knee showed a small effusion.  The diagnoses were right knee effusion and right knee patellar bursitis.

Analysis

The appellant's right knee disability is evaluated as 10 percent disabling under Diagnostic Code 5260 (limitation of flexion).

The appellant avers that his disability warrants the assignment of a higher disability evaluation.  He reports that his symptoms include intermittent pain, stiffness, and the feeling of locking and giving way along with flare-ups.  The Board notes that the current evaluation contemplates periarticular pathology productive of painful motion.  It is also consistent with limitation of flexion to 45 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 30 degrees and/or compensable limitation of extension or instability/subluxation.

The Board finds that the preponderance of the evidence is against the assignment of an initial evaluation greater than the currently assigned 10 percent disability rating.  Flexion of the leg limited to 45 degrees warrants the assignment of a 10 percent rating; whereas, flexion limited to 30 degrees warrants the assignment of a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  In this case, the medical evidence shows that flexion is limited to no more than 110 degrees.  Flexion of 110 degrees does not more nearly approximate flexion to 30 degrees.  See 38 C.F.R. § 4.7.  The Board has considered the pleadings in the case and his reports to examiners.  However, at no time has he indicated that flexion is functionally limited to 30 degrees due to any factor.  As such, the Board finds no basis upon which to assign an evaluation greater than 10 percent for right knee limitation of flexion.

The Board has further considered whether a separate evaluation is warranted under Diagnostic Codes 5257 or 5258.  38 C.F.R. § 4.71a, Diagnostic Code 5257 and 5258.  However, the Board finds that the preponderance of the evidence is against a separate evaluation under these provisions.

With regard to Diagnostic Code 5257, a separate rating is not warranted because the evidence of record shows no instability or subluxation of the right knee joint.  It is noted that a separate 10, 20, or 30 percent evaluation may be assigned for slight, moderate, or severe subluxation or lateral instability, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  While the appellant is competent to report giving way, the Board observes that the appellant's report of giving-way is vague and that he reported only the sensation of giving-way on the most recent VA examination in February 2008.  Also, VA treatment records show that he was issued a knee brace for complaints of knee pain, rather than complaints of instability.  Lastly, instability is not shown on any of the VA examinations dated from April 2004 to February 2008.  A June 2006 private treatment note also shows no instability.  As such, to the extent that he suggests having right knee instability the Board finds that he is not credible.  As such, the appellant's report has diminished probative value.  The Board assigns greater probative value to the medical evidence, which shows no instability or subluxation.  Accordingly, weighing the evidence, a separate evaluation based on subluxation or lateral instability is not warranted.

As for Diagnostic Code 5258, a separate 20 percent evaluation is warranted where there are symptoms of frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Here, the evidence shows that there is small effusion.  Furthermore, there is lay evidence of "locking "and pain.  However, the Board finds that the evidence establishes that these symptoms are intermittent and not frequent.  Report of VA examination dated April 2004 reflects pain with cold weather and there were no complaints or findings for locking and effusion.  Report of VA examination dated September 2005 reflects the appellant's report of locking 6 times in the past year.  Pain was described as intermittent.  Report of VA examination dated November 2006 reflects complaints of locking, but the frequency was not reported.  Report of VA examination dated February 2008 reflects intermittent pain and locking 1 or 2 times a week.  Small effusion was found.  Although the evidence establishes that the presence of pain, effusion, and locking along with increased locking episodes during the appeal period, the evidence shows that the occurrences of "locking," pain, and effusion into the joint are less than frequent.  The episodes are not daily.  The episodes are not most days of the week.  Neither the lay nor the medical evidence supports the assignment of a separate evaluation under Diagnostic Code 5258.  Accordingly, weighing the evidence, a separate evaluation based on frequent episodes of "locking," pain, and effusion into the joint is not warranted.

Additionally, the Board has considered whether a higher or separate evaluation is warranted under Diagnostic Codes 5256 (ankylosis) and 5261 (limitation of extension).  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261.  However, the record shows that the appellant has full extension and there is no indication of ankylosis.  The range of motion was consistently from 0 to 140 on VA examinations dated April 2004, September 2005, and November 2006.  On VA examination dated February 2008, the range of motion was from 0 to 110 degrees.  The joint is not frozen, favorably or unfavorably.  We also note that there is no lay evidence that extension is actually or functionally limited to a compensable degree.  Therefore, the criteria for evaluating the appellant's condition under either Diagnostic Code 5256 or 5261 are not met.  Id.

The Board has considered the appellant's report of knee pain.  However, there is no evidence, lay or medical, of painful motion that functionally limits motion of the knee beyond that contemplated by the current evaluation..  See 38 C.F.R. § 4.59.  The Board recognizes that the appellant experiences knee pain with flare-up.  38 C.F.R. §§ 4.40, 4.45.  The record establishes the presence of intermittent pain and flare-ups triggered by walking more than 4 or 5 miles, running, standing more than 30 minutes, and walking over hard surfaces.  There is furthermore an isolated report of weakness on report of VA examination dated November 2006.  The record demonstrates complaints of worsening pain in the right knee.  However, the record further shows full and painless range of motion on VA examinations dated April 2004, September 2005, and November 2006.  Pain was elicited at 140 degrees.  Flexion was limited to 110 degrees on VA examination in February 2008, but motion was again painless.  Although the appellant reports that he has used a cane and knee brace, the record contains no lay or medical evidenced of difficulty with ambulating and abnormal gait.  In fact, the record shows normal gait.  With regard to the complaint of weakness or fatigability, private treatment note dated June 2006 shows no weakness and the quads measured equally at 48 centimeters.  The right leg is not atrophied when compared to the left leg.

The Board fully accepts that the appellant has functional impairment with flare-ups of right knee pain, and intermittent right knee pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, neither the lay nor medical evidence reflects the functional equivalent of flexion limited to 30 degrees.  The 10 percent evaluation now assigned contemplates limitation of flexion to 45 degrees.  In order to warrant a higher evaluation, the disorder must approximate the functional equivalent of limitation of flexion to 30 degrees due to any factor.  DeLuca, supra.  Here, there is no lay or medical evidence that flexion of the knee is functionally limited to a degree beyond 45 degrees.  In fact, the most probative evidence establishes that he has significant remaining function as demonstrated by a range of motion, at worst, from 0 to 110 degrees.  Furthermore, the record shows that the appellant is able to ambulate distances up to 4 miles before onset of right knee pain.

The Board notes that the appellant is competent to report that his disability is worse.  Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  However, whether his disability has worsened sufficiently to meet the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on both the appellant's complaints coupled with the medical evidence.  Here, although the appellant believes he meets the criteria for a higher disability rating, his complaints and the medical findings do not meet the schedular requirements for the higher rating, as explained and discussed above.  We conclude that the medical evidence, prepared by a skilled professional, is more probative of the degree of disability.  We further note that the lay evidence does not suggest functional limitation of extension or that flexion is functionally limited to less than 45 degrees.

Lastly, the Board finds that a uniform disability rating is warranted in this case; there is no basis for a "staged" rating as the evidence shows that the appellant has not met the schedular criteria for a higher evaluation at any time during the appeal period.  See Fenderson and Hart, supra.

II.  Extraschedular Evaluations

In the Board's adjudication of the claim, consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4.  In this case, the appellant has not specifically alleged that his service-connected right knee disability adversely affects his ability to obtain and maintain employment.  In fact, the evidence of record shows that he has been fully employed throughout the appeal period.  The appellant described the impact of his disability on his job as slowing him down and requiring him to move around.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the appellant fit appropriately with the criteria found in the relevant Diagnostic Code for his knee disability.  The record shows that the appellant is fully employed.  He has not lost time from work due to his disability and he has not experienced any hospitalizations or other severe or unusual impairment due to the service-connected knee disability.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of his service-connected disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration for right knee disability is not warranted.


ORDER

An evaluation greater than 10 percent for right knee chondromalacia is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


